Citation Nr: 1315921	
Decision Date: 05/15/13    Archive Date: 05/15/13

DOCKET NO.  11-05 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety, depression, bipolar disorder, and attention deficit hyperactivity disorder (ADHD). 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


INTRODUCTION

The Veteran had active service from February 24, 2000 to November 21, 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran's appeal, which has previously been construed as consisting of separate claims for service connection for PTSD and depression, has been recharacterized by the Board as indicated on the title page of this decision in light of the Court's holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claimant seeking service connection for psychiatric disability who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts such as claimant's description of history and symptoms; VA should construe claim for service connection based on reasonable expectations of a non-expert claimant). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's appeal can be adjudicated.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2012).

The Veteran filed his claims in April 2008.  He believes his depression was permanently aggravated by his service and that he has PTSD due to a suicide attempt while aboard the USS Hewitt.

In November 2000, the Veteran underwent an initial mental health assessment while in service.  He was referred by a physician due to suicidal ideation and complained that he had been depressed all his life.  While service and medical records were unavailable for review at the assessment, the staff psychologist indicated that the Veteran's historical information provided was reliable.  The Veteran reported being depressed since approximately the first grade and had been on multiple psychiatric medications since that time for attention deficit disorder and depression.  He admitted to being hospitalized for depression and suicidal ideation for two weeks in a psychiatric hospital at the age of 16 and had a history of seizures from ages one to seven.  The Veteran also stated that he used heroin intravenously 10-20 times in the past and "every other drug available."  He reported being in a residential drug rehabilitation for six months at age 16 following a short stay at a half-way house.  Since his entry into service, he admitted to having a depressed mood, insomnia, decreased appetite, decreased concentration, and increased forgetting and anxiety.  He stated he has thoughts of suicide daily, but he has no current plan or intent.  He also reported being transported off his ship a few weeks before the examination for suicidal ideation.  He was evaluated and determined not to be suicidal at the time, and he was sent to medical hold until his ship returned.  

After mental status testing, the staff psychologist diagnosed the Veteran with major depressive disorder and polysubstance abuse, both existing prior to entry.  It was recommended that because he failed to disclose the past and current psychiatric treatment and hospitalization, prior polysubstance use and drug rehabilitation treatment, and history of seizures as a child, he was psychiatrically unfit for full duty.  Accordingly, he was discharged for fraudulent enlistment, receiving a general (other than honorable) discharge.  See Veteran's Form DD 214.  This classification, however, was subsequently changed to a general (under honorable conditions) discharge.

The RO scheduled the Veteran for a VA compensation examination, but he failed to report.  He offered no explanation for his absence.  The RO denied the claim in May 2009.  The Veteran filed a Notice of Disagreement in December 2009.  The RO scheduled him for a second VA compensation examination in December 2010, but he failed to report because he was incarcerated in the Oregon State Penitentiary.  The RO issued a Statement of the Case in January 2011, again denying the claim, and the Veteran filed his VA Form 9 in February 2011.   

The duty to assist incarcerated veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration provided to their fellow veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).

VA does not have the authority to require a correctional institution to release a veteran so that VA can provide him the necessary examination at the closest VA medical facility.  See, e.g., 38 U.S.C.A. § 5711 (West 2002).  Nevertheless, VA's duty to assist an incarcerated veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  See Bolton, 8 Vet. App. at 191.  In Bolton, the Court remanded a case where the RO claimed an inability to get a fee-basis physician to conduct an examination at a correctional facility.  In that case, further efforts were deemed necessary to attempt to examine the veteran.

The VA Adjudication Procedure Manual contains a provision for scheduling examinations for incarcerated veterans.  The Manual calls for the agency of original jurisdiction (AOJ) or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  See M21-1MR, Part III, Subpart iv.3.A.11.d.

Based on the foregoing, the Board finds that a medical opinion is required in order to determine the nature and etiology of any psychiatric disorders that may be present.  Thus, if the Veteran is still incarcerated, the RO should take all reasonable measures to provide him with an examination in compliance with the procedures outlined in M21-1MR, Part III, Subpart iv.3.A.11.d, as noted herein.  See also Bolton, 8 Vet. App. at 191.  

Additionally, the Veteran completed a VA Form 21-4142, Authorization and Consent form, to allow the RO to obtain private treatment records from Oregon Psychiatric Partners, LLP with specific reference to Drs. Nicholas Telew and Franc Strgar.  See the April 2008 form.  He indicated he had been treated since 1997 to present.  In October 2008, the RO contacted Oregon Psychiatric Partners, LLP to obtain these treatment records, but in November 2008, Oregon Psychiatric Partners, LLP responded that "we have not seen this patient since June 2005."  In December 2008, the RO made a second request for these treatment records, but Oregon Psychiatric Partners, LLP failed to respond.  As there appears to be outstanding private treatment records, the Board finds that an additional attempt should be made to obtain them.  The record also reflects that the Veteran was hospitalized at the Johnson Unit prior to service when he was approximately 10-12 years old, and again for a two-week period when he was 16 years old.  These records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records from Oregon Psychiatric Partners, LLP, to include from Dr. Nicholas Telew and/or Tuleo and Dr. Franc Strgar; from the Johnson Unit where he was treated when he was approximately 10-12 years old; and from the hospital where he was hospitalized for a two-week period when he was 16 years old.  If these records cannot be obtained, notify the Veteran and include such finding in the claims file.  38 C.F.R. § 3.159(e).

2.  Take all reasonable measures to schedule the Veteran for the examination requested below.  If the Veteran remains incarcerated, confer with prison authorities to determine whether the Veteran may be escorted to a VA medical facility for examination or if an examination at the prison is feasible.  See M21-1MR, Part III.iv.3.A.11.d.  If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  Determine which is the most feasible option.

Schedule the Veteran for a VA psychiatric examination.  All studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the service treatment records.  

The examiner should identify all psychiatric disorders found to be present (e.g., depression, anxiety, bipolar disorder, ADHD, PTSD, etc).

For each diagnosed disorder, please state:

(a) Is it at least as likely as not (50 percent or greater probability) that it had its clinical onset during the Veteran's active service from February 24, 2000 to November 21, 2000, or is related to any in-service disease, event, or injury?

(b) If the answer to (a) is negative, is there any evidence that renders it undebatable from a medical standpoint that it pre-existed the Veteran's military service?  If so, please identify this evidence.  Please note that the Veteran's reported pre-service history of psychiatric treatment does not necessarily serve as evidence of a pre-existing psychiatric disability.

c) If there is evidence that renders it undebatable from a medical standpoint that an acquired psychiatric disability pre-existed military service, is there also any evidence that renders it undebatable from a medical standpoint that such disability was not aggravated (i.e. a permanent increase in the severity of the inherent psychopathology of the disorder beyond its natural progression) by the veteran's military service?  If so, please identify this evidence.

In all conclusions, the examiner must identify and explain the medical bases of his or her opinion with reference to the claims file.  If the examiner is unable to render the requested opinions without resort to speculation, he or she must so state; however, a complete rationale for such a finding must be provided. 

3.  Next, review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.

4.  Finally, after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

